Citation Nr: 0013090	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  89-11 958A	)	DATE
	)
		)
	)

From the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
Chapter 34 educational benefits in the amount of $748.57.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from March 1950 to 
May 1966 and April 1968 to July 1970, including combat 
service in the Republic of Vietnam.  He had unverified active 
service from September 1966 to April 1968.  The record shows 
that his decorations included that of the Presidential Unit 
Citation and Combat Field Medical Badge.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1982 decision of the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(COWC) at the Houston, Texas Regional Office (RO), which 
denied the veteran's request for waiver of his educational 
benefits debt in the amount of $748.57.  Since that time, the 
veteran's claims folder has been transferred to the 
Washington, DC, RO.


REMAND

In March 1982, the COWC denied the veteran's request for 
waiver of education benefits debt in the amount of $748.57.  
The COWC reported that San Antonio College had indicated that 
the veteran had failed to enroll for a summer session, thus 
terminating his education award, effective May 10, 1980.  The 
COWC determined that the waiver was denied because the 
veteran had negotiated checks for the months of June and July 
1980 which he had not been entitled to at those times.  The 
COWC also indicated that the veteran should have returned a 
May 1980 check because, on the date of receipt of the check, 
he knew he was not going to attend the first summer session 
at San Antonio College and that this could have then been 
adjusted to pay him through the spring semester of 1980 and 
thus avoided an overpayment.

The COWC reported that, in November 1980, a letter was 
received from the veteran, in which he indicated that he had 
attended college during the fall semester of 1980; however, 
the COWC determined that this enrollment was made after the 
veteran's delimiting date (August 1, 1980) and, therefore, no 
education payments could be made.  The veteran was reported 
to have been informed by letter, dated December 30, 1980, 
that his subsequent enrollment at San Antonio College, which 
had commenced on August 26, 1980, was material fault on the 
part of the veteran.

In May 1982, a Notice of Disagreement was submitted by the 
veteran.  The veteran indicated that he had been misled by VA 
counselors as far as being able to attend school to make up 
for the overpayment.  The veteran indicated that he would 
withdraw his request to appeal for a negotiated sum of $600.

In a May 1982 letter to the veteran, the RO finance officer 
reported that he had accepted the veteran's compromise offer 
to pay $600 as full settlement of his $748.57 debt, provided 
that he submit a cashier check or money order for a remaining 
balance of $550 by May 28, 1982.

In June 1982, a Statement of the Case (SOC) was issued.  The 
SOC indicated, in part, that a remittance of $550 had not 
been received by May 28, 1982, from the veteran.  In July 
1982, the veteran submitted a VA Form 9 to timely perfect his 
appeal.

Since that time, the record does not reflect that any further 
action has been taken with respect to the veteran's claim for 
waiver of overpayment.  Consequently, the Board is uncertain 
of the status of the veteran's claim for waiver of 
overpayment.  Therefore, this case is REMANDED for the 
following actions:  

1.  The RO should contact COWC in 
Houston, Texas, to determine the status 
of the veteran's claim of entitlement to 
waiver of overpayment.  The RO should 
obtain copies of all records pertaining 
to this claim that have not already been 
associated with the claims folder.

2.  If the veteran's claim of 
entitlement to waiver of overpayment has 
not been resolved, the RO should 
undertake any additional development 
deemed necessary.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all 
evidence of record, including any additional evidence.  If 
the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

